            Case 2:17-cr-00278-ODW Document 1112 Filed 04/19/21 Page 1 of 7 Page ID #:4889

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-00278-ODW-20

 Defendant           Nelson Enrique Corrales                                 Social Security No. N         O   N   E
 akas:   Speedy                                                              (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     April    19   2021

  COUNSEL                                                                John Hanusz, panel
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 18:1962(d) CONSPIRACY TO ENGAGE IN RACKETEERING ACTIVITY
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
                     TIME SERVED. FORTHWITH RELEASE.

Supervised release for a term of three (3) years , under the following terms and conditions:

1. Defendant shall comply with the rules and regulations of the U.S. Probation Office and Second Amended
General Order 20-04;

2. Defendant shall not commit another federal, state, or local crime;

3. Defendant shall not leave the judicial district (CACD) without the written permission of the court or
probation officer;

4. Defendant shall report to the probation officer as directed by the court or probation officer and shall submit
a truthful and complete written report within the first five days of each month;

5. Defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
probation officer;

6. Defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling,
training, or other acceptable reasons;

7. Defendant shall notify the probation officer at least ten days prior to any change in residence or
employment;



CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
            Case 2:17-cr-00278-ODW Document 1112 Filed 04/19/21 Page 2 of 7 Page ID #:4890

 USA vs.     Nelson Enrique Corrales                          Docket No.:   CR 17-00278-ODW-20

8. Defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or
administer any narcotic or other controlled substance, or any paraphernalia related to such substances, except
as prescribed by a physician;

9. Defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
administered;

10. Defendant shall not associate with any persons engaged in criminal activity, and shall not associate with
any person convicted of a felony unless granted permission to do so by the probation officer;

11. Defendant shall permit a probation officer to visit him at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view by the probation officer;

12. Defendant shall submit to a suspicionless searches of his person, residence, and vehicle;

13. Defendant shall notify the probation officer within 72 hours of being arrested or questioned by a law
enforcement officer; and

14. Defendant shall comply with General Order No. 01-05 and General Order No. 05-02.

Pursuant to U.S.S.G. § 5E1.2(a), all fines shall be waived as Defendant has established and inability to pay.

In addition, Defendant shall pay a special assessment of $100, which is due immediately.




CR-104 (wpd 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2
            Case 2:17-cr-00278-ODW Document 1112 Filed 04/19/21 Page 3 of 7 Page ID #:4891

 USA vs.     Nelson Enrique Corrales                                                      Docket No.:      CR 17-00278-ODW-20


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
 Conditions of Probation and Supervised Release within this judgment be imposed. The Court may change
 the conditions of supervision, reduce or extend the period of supervision, and at any time during the
 supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            April 19, 2021
            Date                                                               U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court


            April 19, 2021                                          By Sheila English /s/
            Filed Date                                                 Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                     While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local               9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                             in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                   convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                  officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                         the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                       that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                 rehabilitation;
       the court or probation officer;                                              10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                       purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                   controlled substance, or any paraphernalia related to such substances,
       officer;                                                                           except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation          11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                  arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                 12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                  destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before        13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                      enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                    permission of the court;
 7.    The defendant must permit the probation officer to contact him or            14.   The defendant must follow the instructions of the probation officer to
       her at any time at home or elsewhere and must permit confiscation                  implement the orders of the court, afford adequate deterrence from
       of any contraband prohibited by law or the terms of supervision and                criminal conduct, protect the public from further crimes of the
       observed in plain view by the probation officer;                                   defendant; and provide the defendant with needed educational or
 8.    The defendant must work at a lawful occupation unless excused by                   vocational training, medical care, or other correctional treatment in the
       the probation officer for schooling, training, or other acceptable                 most effective manner.
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;


CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                   Page 3
            Case 2:17-cr-00278-ODW Document 1112 Filed 04/19/21 Page 4 of 7 Page ID #:4892

 USA vs.     Nelson Enrique Corrales                          Docket No.:   CR 17-00278-ODW-20




CR-104 (wpd 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                     Page 4
            Case 2:17-cr-00278-ODW Document 1112 Filed 04/19/21 Page 5 of 7 Page ID #:4893
             The defendant must also comply with the following special conditions (set forth below).

      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
 FINANCIAL SANCTIONS

        The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
 interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
 judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency
 under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
 offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid
 by certified check or money order made payable to “Clerk, U.S. District Court.” Each certified check or
 money order must include the case name and number. Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

       If all or any portion of a fine or restitution ordered remains unpaid after the termination of
 supervision, the defendant must pay the balance as directed by the United States Attorney’s Office. 18
 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments
 are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of
 any material change in the defendant’s economic circumstances that might affect the defendant’s ability to
 pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification
 from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
 manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and
 for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

              1. Special assessments under 18 U.S.C. § 3013;
              2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
 before the United
                    States is paid):
                     Non-federal victims (individual and corporate),
                     Providers of compensation to non-federal victims,
                     The United States as victim;
              3. Fine;
              4. Community restitution, under 18 U.S.C. § 3663(c); and
              5. Other penalties and costs.

   CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                 SANCTIONS




CR-104 (wpd 12/20)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 5
            Case 2:17-cr-00278-ODW Document 1112 Filed 04/19/21 Page 6 of 7 Page ID #:4894
 USA vs.     Nelson Enrique Corrales                             Docket No.:   CR 17-00278-ODW-20




                                                        RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                 to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                 to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
     Commitment.
                                                        United States Marshal

                                                   By
            Date                                        Deputy Marshal


                                                    CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
 on file in my office, and in my legal custody.
                                                        Clerk, U.S. District Court

                                                   By
            Filed Date                                  Deputy Clerk




                                       FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

      These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.

CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 6
            Case 2:17-cr-00278-ODW Document 1112 Filed 04/19/21 Page 7 of 7 Page ID #:4895
 USA vs.     Nelson Enrique Corrales                              Docket No.:   CR 17-00278-ODW-20



         (Signed)
               Defendant                                            Date



                     U. S. Probation Officer/Designated Witness                    Date




CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                      Page 7
